ORDER
PER CURIAM.
Randolph Williams appeals his convictions of murder in the first degree and armed criminal action. He complains that the circuit court abused its discretion in.admitting into evidence a baseball cap found in the area of the crime scene. He also appeals the circuit court’s denial of his Rule 29.15 motion for post-conviction relief in which he accused his trial attorney of incompetence for failing to impeach a witness with her deposition statement. We affirm. Because we do not discern any jurisprudential value in publishing an opinion, we issue this summary order. Rules 30.25(b) and 84.16(b). We have issued a memorandum to the parties explaining our decision.